Title: To Thomas Jefferson from Pierre Samuel Du Pont de Nemours, 20 February 1802
From: Nemours, Pierre Samuel Du Pont de
To: Jefferson, Thomas


          
            Monsieur le Président,
            New York 20 Fevrier 1802
          
          Il y a environ un mois que j’ai reçu des Lettres de L’Institut où l’on me disait: Nous procederons incessamment à la nomination de vingt quatre membres étrangers. Indiquez nous les savans que vous croyez dans les Etats unis devoir être proposés.—J’ai répondu sur le champ: “Vous trouveriez peu d’hommes en Europe, même pour les autres sciences, et aucun dans le monde pour notre Classe de morale et de politique qui puisse être comparé au Président Jefferson.”
          Voila que les gazettes m’apprennent que sans attendre mon avis l’Institut a pensé comme moi, et que c’est précisement à notre Classe des Sciences morales et politiques qu’il vous a attaché.
          Permettez moi de me féliciter et de m’enorgueillir de ce nouveau rapport avec vous.
          Salut et respect.
          
            Du Pont (de Nemours)
          
          
            Puisque le Président des Etats unis se trouve Membre de l’Institut national de France, il faut qu’il contribue de son influence à rendre un service à un de ses confreres l’excellent Sculpteur Houdon—Celui ci a laissé en Amérique un très beau buste de Benjamin Franklin, lequel est actuellement chez moi.—Ce buste en marbre vaut cent louis de notre monnaie, environ 480 dollars
            Rien n’est plus convenable à la Nation que de le placer dans votre Capitole, soit au dépens des Etats unis, soit à ceux de la corporation de Washington-City, soit à ceux d’une Souscription de vingt quatre personnes à vingt dollars chacun.—Et Houdon à qui la Virginie doit encore mille ecus sur la Statue de Washington, est dans un veritable besoin d’argent.
            Je recommande cela à votre bonté, à votre dignité, à votre sagesse.
          
         
          Editors’ translation
          
            Mister President,
            New York 20 Feb. 1802
          
          About a month ago, I received letters from the Institute in which they said: We shall immediately proceed to the nomination of twenty-four foreign members. Point out to us the learned men in the United States whom you think should be proposed. I immediately replied: “You would find few men in Europe, even for the other sciences, and no one in the world for our category of moral philosophy and politics, who could be compared to President Jefferson.”
          Now the gazettes apprise me that without awaiting my advice the Institute thought as I did, and it is precisely to our category of moral and political sciences that it has appointed you.
          Allow me to congratulate myself and to take pride in this new relationship with you.
          Greetings and respect.
          
            Du Pont (de Nemours)
          
          
            Since the President of the United States happens to be a member of the National Institute of France, he must contribute his influence to render a service to one of his colleagues, the excellent sculptor Houdon. This man left in America a very fine bust of Benjamin Franklin, which is at present at my house. This marble bust is worth a hundred louis of our money, around 480 dollars.
            Nothing is more appropriate for the nation than to place it in your Capitol, whether at the expense of the United States, or at the expense of the government of the city of Washington, or from the funds of a subscription of twenty-four individuals at twenty dollars each. And Houdon, to whom Virginia still owes a thousand crowns on the statue of Washington, is truly in need of money.
            I recommend this to your kindness, to your dignity, to your wisdom.
          
        